Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, there is a “;” between the words “isophthalic” and “acid”, which appears to be misplaced. It is suggested that the “;” be removed from its current disposition (deleted). 
In claim 3, line 5, the “;” at the end of the line should be removed for clarity sake. The claim should clearly state that the sheath was formed from a copolymer of ethylene glycol, adipic acid, terephthalic acid and isophthalic acid and or 
In claim 7, line 5, the “;” should be deleted. The claim should clearly state that the sheath was formed from a copolymer of ethylene glycol, adipic acid, terephthalic acid and isophthalic acid and or diethylene glycol (where the copolymer either includes isophthalic acid or diethylene glycol or the combination of both). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Battersby (US 3437063) either alone or further taken with Japanese Patent 59-015530 (machine translation provided).
The admitted prior art suggested that it was known at the time the invention was made to form a sheath-core filament having a high melting point core of polyester formed from ethylene glycol and terephthalic acid. The sheath 
Battersby taught that it was known at the time the invention was made to form a copolyester material used as an adhesive with a blend of dibasic acids and alkylene glycols having an even number of carbon atoms (like ethylene glycol) greater than 1 but not over 10 where the acids employed was a combination of terephthalic acid, isophthalic acid and aliphatic dibasic acids having from 6 to 12 carbon atoms like adipic acid (see column 3, line 70-column 4, line 9). Note that terephthalic acid was employed as it increases the crystallinity in the polymers containing it. Isophthalic acid tends to lower the crystallinity of the copolymer when used. Adipic acid aids in imparting flexibility and aids in crystallization. Applicant is referred to column 4, lines 9-18. The particular amounts of each would have been determined in order to provide the desired level of crystallinity in the polymer as well as to optimize the melting point and strength of the same, see column 4, lines 29-51. Certainly then, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a combination of adipic acid, terephthalic acid and isophthalic acid to form a copolyester polymer which has an optimized crystallinity and melting point as suggested by Battersby in the process for making a product with nonwoven including core sheath fibers of polyester as taught by the admitted prior art.
To further evidence that those skilled in the art would have known that adipic acid would have been a typical acid component of a sheath copolyester component of a polyester sheath core fiber, the reference to Japanese Patent ‘530 is cited. Japanese Patent ‘530 taught one skilled in the art would have known to form a sheath core bicomponent fiber which included a core of ethylene glycol and terephthalic acid and a sheath component of a lower melting point which incorporated ethylene glycol (as well as diethylene glycol) and one to three types of acid including terephthalic acid and at least one of isophthalic and adipic acid (see the basic abstract of the disclosure). Clearly, those skilled in the art of making core sheath polyester filaments would have understood to incorporate adipic acid with the other acids in the formation of the lower melting point sheath as expressed by Japanese Patent 59-15530 in the process of making a nonwoven fabric having the specified sheath composition for the polyester fiber which included adipic acid, terephthalic acid and isophthalic acid therein in order to optimize the crystallinity and melting point of the copolyester as expressed by Battersby in the process of making a heat treated nonwoven from polyester having a core sheath fiber therein as was known by the admitted prior art. 
With respect to claim 2, it was well understood that nonwoven fabrics were formed from either staple or continuous filaments. Regarding claim 3, the heating and pressing (shaping) of a needle punched nonwoven to form a thermoformed article was suggested as part of the known processing for the known nonwoven fabrics of the admitted prior art. Such is taken as conventional processing for similar fabrics. Regarding claim 5, heating to melt the sheath and pressing was known as expressed by the admitted prior art. Regarding claim 6, clearly the steps of heating and pressing were performed in the prior art and one would have understood that it was either simultaneous or preheated followed by pressing. Regarding claim 7, embossing the needled nonwoven web was expressed as known in the art as admitted in the admitted prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of copending Application No. 16/466142 (reference application) (see US PG Pub 2020/0063304). Although the claims at issue are not identical, they are not patentably distinct from each other because while the language isn’t exactly identical, the earlier filed application claims a needle punched nonwoven material formed from core sheath filaments of the same type as defined herein and issuance of a second patent for what is viewed as essentially the same invention would be an unfair extension of applicant’s exclusive right without being subject to a terminal disclaimer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746